        Case 2:21-cv-00896-JLR Document 39 Filed 09/01/21 Page 1 of 4




 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                 SEATTLE DIVISION

 8   ZUNUM AERO, INC.,                      )
                                            )   Civil Action No. 2:21-cv-00896
 9              Plaintiff,                  )
                                            )   STIPULATED MOTION FOR AN
10                     v.                   )   ORDER EXTENDING TIME FOR
                                            )   SPECIALLY APPEARING
11   THE BOEING COMPANY; BOEING             )   DEFENDANTS SAFRAN, S.A.; SAFRAN
     HORIZONX VENTURES, LLC; SAFRAN,        )   CORPORATE VENTURES, S.A.S.;
12   S.A.; SAFRAN CORPORATE VENTURES,       )   SAFRAN ELECTRICAL & POWER,
     S.A.S.; SAFRAN ELECTRICAL &            )   S.A.S.; AND SAFRAN HELICOPTER
13   POWER, S.A.S.; SAFRAN HELICOPTER       )   ENGINES, S.A.S.U. TO SERVE INITIAL
     ENGINES, SASU,                         )   DISCLOSURES PURSUANT TO FRCP
14                                          )   26(a)(1)
                Defendants.                 )
15                                          )   NOTED ON MOTION CALENDAR:
                                            )   August 31, 2021 (Local Rule 7(d)(1))
16                                          )

17

18

19

20

21

22
     STIPULATED MOTION TO EXTEND TIME – 1                             White & Case LLP
                                                                 555 S. Flower Street, Suite 2700
                                                                  Los Angeles, CA 90071-2433
                                                                       Tel: (213) 620-7700
                                                                      Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 39 Filed 09/01/21 Page 2 of 4




 1            Pursuant to Local Civil Rules 7(j) and 10(g), specially appearing defendants Safran

 2   S.A., Safran Corporate Ventures, S.A.S., Safran Electrical & Power, S.A.S., and Safran

 3   Helicopter Engines, S.A.S.U. (collectively, the “Safran Defendants”) and plaintiff Zunum

 4   Aero, Inc. (“Zunum”) hereby submit this stipulated motion to extend the Safran Defendants’

 5   time to serve initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1) to

 6   October 1, 2021. The parties state as follows:

 7            WHEREAS, the Safran Defendants submit that good cause exists to extend the

 8   Safran Defendants’ deadline to serve initial disclosures pursuant to Federal Rule of Civil

 9   Procedure 26(a)(1) because Zunum and the Safran Defendants are close to resolving the

10   Safran Defendants’ jurisdictional defenses to Zunum’s claims, and an extension would avoid

11   unnecessary waste of party resources while the parties discuss such a resolution.

12            WHEREAS, the Safran Defendants submit that defendants The Boeing Company

13   and Boeing HorizonX Ventures, LLC consent to this stipulation.

14            WHEREAS, by entering into this stipulation, no Safran Defendant makes a general

15   appearance, submits to the jurisdiction of this Court, or waives any right or defense.

16            WHEREAS, this stipulated motion is filed in good faith and not for purposes of

17   delay.

18            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

19   among Zunum and the Safran Defendants, subject to the Court’s approval, that the deadline

20   for the Safran Defendants to serve initial disclosures pursuant to Federal Rule of Civil

21   Procedure 26(a)(1) is extended to October 1, 2021.

22
     STIPULATED MOTION TO EXTEND TIME – 2                                        White & Case LLP
                                                                            555 S. Flower Street, Suite 2700
                                                                             Los Angeles, CA 90071-2433
                                                                                  Tel: (213) 620-7700
                                                                                 Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 39 Filed 09/01/21 Page 3 of 4




 1   Dated: August 31, 2021                  s/ Catherine S. Simonsen
                                             Catherine S. Simonsen (WSBA # 45552)
                                             Bryan A. Merryman (pro hac vice application
 2                                           forthcoming)
                                             J. Taylor Akerblom (pro hac vice application
 3                                           forthcoming)
                                             WHITE & CASE LLP
 4                                           555 S. Flower Street, Suite 2700
                                             Los Angeles, CA 90071-2433
 5                                           Telephone: (213) 620-7700
                                             Facsimile: (213) 452-2329
                                             Email: catherine.simonsen@whitecase.com
 6                                                   bmerryman@whitecase.com
                                                    takerblom@whitecase.com
 7
                                             Attorneys for Specially Appearing Defendants
 8                                           SAFRAN, S.A., SAFRAN CORPORATE
                                             VENTURES, S.A.S., SAFRAN ELECTRICAL
                                             & POWER, S.A.S., and SAFRAN
 9                                           HELICOPTER ENGINES, S.A.S.U.
10

11   Dated: August 31, 2021                  s/ Colin R. Hagan
                                             Eliot M. Harris (WSBA #36590)
12                                           WILLIAMS, KASTNER & GIBBS PLLC
                                             601 Union Street, Suite 4100
13                                           Seattle, WA 98101-2380
                                             Telephone: (206) 628-6600
14                                           Facsimile: (206) 628-6611
                                             Email: eharris@williamskastner.com
15
                                             Colin R. Hagan (pro hac vice)
16                                           David J. Shlansky (pro hac vice)
                                             SHLANSKY LAW GROUP, LLP
17                                           1 Winnisimmet Street
                                             Chelsea, MA 02150
18                                           Telephone: (617) 492-7200
                                             Email: colin.hagan@slglawfirm.com
                                                    david.shlansky@slglawfirm.com
19
                                             Attorneys for Plaintiff
20                                           ZUNUM AERO INC.

21

22
     STIPULATED MOTION TO EXTEND TIME – 3                             White & Case LLP
                                                                 555 S. Flower Street, Suite 2700
                                                                  Los Angeles, CA 90071-2433
                                                                       Tel: (213) 620-7700
                                                                      Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 39 Filed 09/01/21 Page 4 of 4




 1                                     [PROPOSED] ORDER

 2
     IT IS SO ORDERED.
 3

 4

 5
     Dated this 1st day of September, 2021
                                                A
                                             ___________________________________
                                             JAMES L. ROBART
                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     STIPULATED MOTION TO EXTEND TIME – 4
